Exhibit 21.1 List of Subsidiaries Twinlab Consolidation Corporation, a wholly owned subsidiary of Twinlab Consolidated Holdings, Inc. Twinlab Holdings, Inc., a wholly owned subsidiary of Twinlab Consolidation Corporation ISI Brands Inc., a wholly owned subsidiary of Twinlab Holdings, Inc. Twinlab Corporation., a wholly owned subsidiary of Twinlab Holdings, Inc. NutraScience Labs, Inc., a wholly owned subsidiary of Twinlab Consolidation Corporation Nutrascience Labs IP Corporation , a wholly owned subsidiary of Twinlab Consolidation Corporation Organic Holdings LLC, a wholly owned subsidiary of Twinlab Consolidation Corporation CocoaWell, LLC , a wholly owned subsidiary of Organic Holdings LLC Fembody, LLC , a wholly owned subsidiary of Organic Holdings LLC InnoVitamin Organics, LLC , a wholly owned subsidiary of Organic Holdings LLC Joie Essance, LLC, a wholly owned subsidiary of Organic Holdings LLC Organics Management LLC , a wholly owned subsidiary of Organic Holdings LLC Re-Body, LLC , a wholly owned subsidiary of Organic Holdings LLC Reserve Life Organics, LLC , a wholly owned subsidiary of Organic Holdings LLC ResVitale, LLC , a wholly owned subsidiary of Organic Holdings LLC Reserve Life Nutrition, L.L.C., a wholly owned subsidiary of Organic Holdings LLC Innovita Specialty Distribution LLC, a wholly owned subsidiary of Organic Holdings LLC
